Luke, J.
The defendant was convicted of violation of the pro-
hibition statute. He brings his case here for review upon the sola complaint that the evidence does not authorize' the verdict. There being evidence that there was found in his bedroom a quantity of whisky, and under a shelter near the house in which he lived another quantity of intoxicating liquors, and the verdict of the jury having the approval of the trial judge, this court cannot say that it was error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.